Title: The American Commissioners to Ralph Izard, 26 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Izard, Ralph


Sir
Passi September 26 1778
Last Evening We had the Honour of an answer from the Comte de Vergennes to our Letter respecting your Goods. We inclose a Copy of it to you and believe it will be adviseable for you to wait on Mr. de Sartine. Perhaps he may not at first recollect the Article of the Treaty, as Mr. De Vergennes appears not to have done. We have the Honour to be with great Respect, Sir your most obedient &c.

Hon. Mr Ralph Izzard

